Citation Nr: 9915783	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-17 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
strain.

2.  Entitlement to service connection for residuals of a 
laminectomy and disc incision at L4-5, with narrowing 
protrusion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, and his wife



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1968 to May 1971, 
and from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los, Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

On April 29, 1999, the veteran testified at a personal 
hearing before a Member of the Board.  At the hearing, the 
veteran submitted additional evidence for the record along 
with a statement waiving his right to have the agency of 
original jurisdiction review the additional material and 
issue a Supplemental Statement of the Case.  See 38 C.F.R. 
§ 20.1304(c) (1998).  


REMAND

In July 1997, the veteran initiated two claims for 
entitlement to service connection for alleged back disorders.  
In a May 1998 rating decision, the RO denied service 
connection for back strain and for laminectomy and disc 
excision of L4 to L5, with recurring protrusion, as both not 
being well grounded claims.  The veteran was notified of the 
same in May 1998, and he thereafter perfected this appeal.  
At his personal hearing in April 1999, the veteran testified 
that he injured his back in service and that he was treated 
for his back at a VA facility shortly after service 
discharge.  The veteran indicated that he was treated at the 
VA Medical Center in Long Beach, California from 1976 to 
1978.  

In light of the above, inasmuch as the VA is on notice of the 
existence of additional medical records, these records should 
be obtained prior to any further appellate review of this 
case.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992); see generally Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As additional action by the RO will be helpful in 
obtaining the indicated records, the Board determines that 
further development in this regard is warranted.

That notwithstanding, the VA has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the veteran of 
the evidence necessary to complete his application for VA 
benefits.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette, 8 Vet. App. 69 (1995).  In this case, the veteran 
is hereby notified that preliminary review indicates that the 
"evidence necessary to complete the application" includes 
(1) medical evidence of a current disability, (2) lay or 
medical evidence of a disease or injury in service, and (3) 
medical evidence of a link between the current disability and 
the inservice injury or disease; for both claimed back 
disorders.  See Caluza v. Brown, 7 Vet. App. 498, 510 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).  Additionally, 
inasmuch as the veteran's claims include determinant issues 
involving questions of medical diagnosis or medical 
causation, he needs to submit competent medical evidence to 
that effect in order to show that the claims are plausible or 
possible.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the development is completed, the record must again be 
reviewed to determine whether the veteran's claims are 
ultimately well grounded.  Accordingly, the veteran is 
advised that, unless the development directed herein 
coincidentally provides evidence on the theories of 
entitlement to service connection for his back disorders, he 
still remains under an obligation to provide such evidence.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated the veteran subsequent 
to service, and particularly any medical 
treatment rendered to the veteran from 
1976 to 1978 at the VA Medical Center in 
Long Beach, California.  After obtaining 
the necessary authorization, all 
available treatment records should be 
obtained and copies of medical/treatment 
records from all sources identified and 
not currently of record should then be 
associated with the claims folder.  If 
the search for any of the records 
identified has negative results, 
documentation from that health care 
provider to that effect should be placed 
in the claims folder.  

2.  Following completion of the above 
development, the RO should make a 
specific determination, based upon the 
complete record, with respect to whether 
or not the veteran has presented well 
grounded claims.  Based on this 
determination, and if appropriate, the RO 
should accomplish any further indicated 
development.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted and the reasons for the 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to obtain additional development and to 
ensure due process of law.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition of this 
case.  No action is required of the veteran until he is 
further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



